Case 1:17-cv-01230-JB-LF Document 100 Filed 09/18/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
J. LEE,
Plaintiff,
No. 1:17-CV-01230 JB/LF
v.
THE BOARD OF REGENTS OF THE
UNIVERSITY OF NEW MEXICO, and
GARNETT S. STOKES, in her official capacity
as the President of the University of New Mexico,

Defendants.

STIPULATED ORDER VACATING JURY TRIAL
ON PLAINTIFF’S TITLE IX CLAIM

THIS MATTER having come before the Court on the Joint Motion to Vacate Jury Trial on
Plaintiffs Title IX Claim [Doc. 97], and the Court being fully advised in the premises, FINDS that
the Joint Motion is well taken and shall be granted:

IT iS THEREFORE ORDERED that the Jury Trial on Plaintiffs claim against Defendant,
The Board of Regents of the University of New Mexico (“UNM”), for alleged violation of Title
IX of the Education Amendments Act of 1972 (“Title IX”), which is currently set on a trailing
docket on December 14, 2020, at 8:30 a.m., is hereby vacated.

All other deadlines and requirements that are not inconsistent with this Stipulated Order
Vacating Jury Trial on Plaintiff's Title IX Claim and that are set forth in the Scheduling Order
[Doc. 51], Order Adopting Joint Status Report and Provisional Discovery Plan [Doc. 52],
Amended Scheduling Order [Doc. 64], Second Amended Scheduling Order [Doc. 74], Order
Granting Unopposed Motion to Extend Pretrial Order Deadline [Doc. 78], and Third Amended

Scheduling Order [Doc. 85] remain in effect

 
Case 1:17-cv-01230-JB-LF Document 100 Filed 09/18/20 Page 2 of 2

IT IS SO ORDERED.

oh,

D STATES Qis CT JUDGE

Jointly Submitted:

ADAMS+CROW LAW FIRM
Attorneys for Plaintiff

5051 Journal Center Blvd. NE, Suite 320
‘Albuquerque, NM 87109

(505) 582-2819

Arlyn@adamscrow.com
Alana(@adamscrow.com
Jackie@adamscrow.com

Approved via email — July 21, 2020

 

By:
Arlyn G. Crow ,
Alana M. De Young
Jacqueline K. Kafka
and

STELZNER, WINTER, WARBURTON,
FLORES & DAWES, P.A.

Attorneys for Defendants

P.O. Box 528

Albuquerque, NM 87103

(505) 938-7770

qsmith@stelznerlaw.com

 

/s/ Quentin Smith
By:

 

Quentin Smith

 
